Citation Nr: 1236270	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  09-00 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a compensable rating for right transversalis muscle strain prior to August 2, 2012.

2.  Entitlement to a rating in excess of 10 percent for right transversalis muscle strain on and from August 2, 2012.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Ogilvie, Counsel

INTRODUCTION

The Veteran served on active duty from August 1999 to January 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  The claim was subsequently transferred to the St. Louis, Missouri RO, which certified the claim for appeal.

In his December 2008 substantive appeal, the Veteran requested a Board hearing before a Veterans Law Judge at the RO.  In correspondence received by VA in August 2012, the Veteran withdrew his request for a hearing.

Review of Virtual VA reveals no evidence relevant to this claim.


FINDINGS OF FACT

1.  Prior to August 2, 2012, right transversalis muscle strain was manifested by no more than a slight injury to Muscle Group XIX.

2.  On and from August 2, 2012, right transversalis muscle strain was manifested by no more than a moderate injury to Muscle Group XIX.


CONCLUSIONS OF LAW

1.  Prior to August 2, 2012, the criteria for a compensable evaluation of right transversalis muscle strain were not met.  38 U.S.C.A. § 1155 (West 2002);           38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.56, 4.71a, Diagnostic Code 5319 (2011).

2.  On and from August 2, 2012, the criteria for an evaluation in excess of 10 percent for right transversalis muscle strain have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.56, 4.71a, Diagnostic Code 5319 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. 

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that all required notice was sent to the Veteran in a January 2008 letter, prior to the rating decision on appeal.

The Board also finds the Veteran has been afforded adequate assistance in regard to the claim on appeal.  The record contains VA treatment records, and the Veteran has been afforded appropriate VA medical examinations in response to the claim.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the Veteran's claim; the Board is also unaware of any such evidence. 

Accordingly, the Board will address the merits of the claim. 

Analysis

Disability ratings are determined by comparing present symptomatology with the criteria set forth in VA's Schedule for Rating Disabilities found in 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.        38 C.F.R. § 4.7.  VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

In cases involving a claim for an increased rating, VA's primary focus is upon the current level of disability.  This will include a review of medical and lay evidence of record beginning one year prior to the time Veteran requested an increased rating.  VA will also review the history of the Veteran's disability in order to ensure that the decision regarding the current disability rating accounts for all the prior treatment and the severity of the disorder.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Any reasonable doubt will be resolved in favor of granting the Veteran's claim.    38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001);         38 C.F.R. § 3.102.

The Veteran claims entitlement to a compensable evaluation for right transversalis muscle strain prior to August 2, 2012, and an evaluation in excess of 10 percent for right transversalis muscle strain on and from August 2, 2012.  

The Veteran's right transversalis muscle strain is currently rated under 38 C.F.R. § 4.73, Diagnostic Code 5319.  That diagnostic code rates injury to Muscle Group XIX.  That muscle group supports and compresses the abdominal wall and thorax, and controls flexion and lateral motions of the spine, and synergists in strong downward movements of the arm.  Under Diagnostic Code 5319, a 0 percent (noncompensable) evaluation is assigned for a slight disability; a 10 percent evaluation is assigned for a moderate disability; a 30 percent disability evaluation is warranted for a moderately severe disability; and a 50 percent evaluation is provided for a severe disability. 

The criteria for determining how to classify a muscle injury are set forth in            38 C.F.R. § 4.56.  The criteria consist of the type of injury, the history and complaints, and the objective findings.  For VA purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.   38 C.F.R. § 4.56(c). 

For purpose of the present case, the criteria of slight, moderate, moderately severe, and severe are pertinent.  Under the rating criteria, the type of injury associated with a slight muscle injury is a simple wound of muscle without debridement or infection.  A history with regard to this type of injury should include service department records of superficial wound with brief treatment and return to duty, healing with good functional results, and no cardinal signs or symptoms of muscle disability.  

The type of injury associated with a moderate muscle disability is a through and through or deep penetrating wound of short track from a single bullet, small shell, or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  A history with regard to this type of injury should include service department evidence or other evidence of in-service treatment for the wound and consistent complaints of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use affecting the particular functions controlled by the injured muscles.  Objective findings should include entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R.           § 4.56(d)(2)(i)-(iii). 

The type of injury associated with a moderately-severe disability is through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  A history with regard to this type of injury should include service department record or other evidence showing hospitalization for a prolonged period for treatment of wound consistent complaint of cardinal signs and symptoms of muscle disability and, if present, evidence of inability to keep up with work requirements.  Objective findings should include entrance and (if present) exit scars indicating track of missile through one or more muscle groups, indicating loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  38 C.F.R. § 4.56(d)(3) (i)-(iii). 

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Rating factors for a disability of the musculoskeletal system included functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

A review of the Veteran's service treatment records reveals that he was seen in January 2003 for right lower abdominal pain, which was diagnosed as muscle strain.  The Veteran was placed on a profile and told not to do sit-ups or flutter kicks for two weeks, with no heavy lifting.

In January 2008, the Veteran was afforded a VA examination.  The Veteran reported sometimes having flare-ups when he did exercise, running, or sit-ups, resulting in increased pain.  He reported that his initial treatment was in the field, and involved taking painkillers, with no hospitalization.  On examination, the only finding was tenderness.  There was no palpable lump.  No nerve or vascular structure injury was found.  The Veteran's muscle pain did not limit movement of the joint or interfere with activities of daily living.

On physical examination, there was no tissue loss, scar formation, adhesions, tendon damage, bone damage, nerve damage, joint damage, or muscle herniation.  Muscle strength was normal.  There was mild limitation of abdominal muscle movement when the deep transversalis abdominus was pressed.  There was no joint function affected.  Ultrasound of abdominal muscles from June 2006 revealed a normal liver, kidney, and pancreas.  The Veteran was diagnosed with right transversalis abdominus muscle mild strain.  The examiner noted that the Veteran had pain over the right transversalis muscle, at the site of the right lower quadrant area of the abdomen.  There was no palpable tumor or other palpable findings.  The examiner remarked that the Veteran's subjective pain was disproportionate to the objective findings of mild muscle strain.

In August 2012, the Veteran was afforded another VA examination.  The Veteran was diagnosed with right transversalis (transverses abdominis) muscle strain.  His muscle injury was described as non-penetrating.  He complained of pain with climbing stairs and running.  The pain limited his efforts to exercise.  Acetaminophen helped his symptoms.  The Veteran reported a new symptom of pain in the right rib area.  As a result, the Veteran was no longer to lift heavier weights as he did in the past for body building; he was restricted to lifting lighter weights.

On physical examination, no scars or fascial defects were found.  The Veteran had some loss of muscle substance and was noted to be credibly reporting progressive pain over time in the origins of the affected muscle involving the right ribs and the thoracolumbar fascia.  The Veteran had occasional loss of power, occasional weakness, occasional fatigue, and consistent fatigue-pain.  No muscle atrophy was noted.  Palpation of the right transverses abdominis during abdominal contraction was associated with palpable oblique break in muscle continuity at the L1-L2 level anterior axilliary line when in a supine position.  The defect did not extend into the aponeurosis or to the linea alba.  There was no bulge noted.  Right tenth rib tenderness was found at the mid-clavicular line anteriorly with abdominal muscle contraction with no palpable bony defect noted.  The examiner observed the Veteran having difficulty rising from seated to standing position and in changing from supine to seated position on the examination table.  At these times, he would hold his right, upper quadrant.  

X-ray evidence did not reveal any retained metallic fragments.  A July 2012 CT of the abdomen revealed a normal-appearing liver, spleen, and gallbladder, but a small nonobstructing renal stone could not be excluded.  The Veteran's muscle injury impacted his work in that he could only lift a maximum of 50 pounds.  Furthermore, occasionally, but not frequently, stair-climbing was self-paced.  The Veteran was instructed to avoid climbing, running, and tasks requiring sustained abdominal contractions such as carrying heavy weights.

Outpatient treatment records also document complaints of chronic abdominal pain, mostly related to exercise.

For compensable muscle group injuries that are in the same anatomical region, but do not act on the same joint, the evaluation for the most severely injured muscle group will be increased by one level and used as the combined evaluation for the affected muscle groups.  38 C.F.R. § 4.55.  In this case, there is no evidence of involvement of muscle groups other than the Muscle Group under Diagnostic Code 5319.

From the in-service treatment records, it is apparent that there was a strain but no wound and nothing equivalent to a through and through wound.  The injury was described as not penetrating.  The Veteran was treated and released on the same day, and no operations were performed.  There were no consistent complaints of the cardinal signs of muscle injury.  There is no evidence that the Veteran's injury included infection.  Rather, the Veteran was not hospitalized before being discharged to duty.  There is also no evidence of intramuscular scarring.  The Veteran went on profile for a short time to avoid sit-ups and flutter kicks.  He was able to remain on duty until the termination of his active service, and there are no indications that he sought treatment or voiced complaints related to this muscle strain.  There was no damage or impairment of any underlying organs.

Prior to August 2, 2012, examinations revealed no tissue loss, scar formation, adhesions, tendon damage, bone damage, nerve damage, joint damage, or muscle herniation.  Muscle strength was normal.  There was only mild limitation of abdominal muscle movement when deep transversalis abdominus was pressed.  There was no joint function affected.  Ultrasound of abdominal muscles from June 2006 revealed a normal liver, kidney, and pancreas.

The Veteran's muscle injury did not interfere with activities of daily living.  The Veteran mostly complained that his muscle strain affected his ability to exercise.  During this time period, the Veteran also reported that his injury was interfering with his job because he was unable to lift heavy objects.  

Thus, under the criteria found at 38 C.F.R. § 4.56 (and identified above), the Veteran's right transversalis muscle strain was no more than "slight" muscle damage.  As such, the Veteran's disability did not warrant a compensable evaluation under Diagnostic Code 5319 or the period prior to August 2, 2012.  See 38 C.F.R. § 4.73.  The record shows that he did not have an injury or residuals as described in the criteria for a disability that is "moderate," or more severe, muscle damage. 

When considering additional functional loss, under DeLuca, an evaluation in excess of a "slight" muscle injury is still not warranted.  The Veteran has provided credible reports that his muscle injury causes him periodic pain, which impairs his range of motion due to some fatigue.  The Veteran, however, has not shown consistent complaints of one or more of the cardinal signs and symptoms of muscle disability.  The Veteran's complaints during flare-ups were due to exercising or lifting heavy items.  Under the standards set forth in DeLuca, a disability rating equating "moderate" muscle injury is not warranted for the disability manifested by right transversalis muscle strain for the period prior to August 2, 2012.  See 38 C.F.R. § 4.56. 

Regarding the period on and from August 2, 2012, the evidence reflects that the Veteran's muscle injury worsened and the pain spread to his ribs.  Although the injury does not prevent the Veteran from being employed, the Veteran has credibly stated that the muscle injury does become symptomatic when he engages in activities such as climbing stairs and exercising.  This worsening was reflected in the RO's assignment of a 10 percent rating.

Under the criteria found at 38 C.F.R. § 4.56 (and identified above), however, the Veteran's service-connected right transversalis muscle is no more than "moderate" muscle damage for the period on and from August 2, 2012.  As such, the Veteran's disability does not warrant an evaluation in excess of 10 percent under Diagnostic Code 5319 for this rating period.  See 38 C.F.R. § 4.73.  The record shows that he did not have an injury or residuals as described in the criteria for a disability that is "moderately-severe" or "severe" muscle damage. 

In this regard, the evidence does not suggest that the Veteran's damaged right transversalis muscle has atrophied over the years, which might be suggestive of a moderately-severe muscle injury.  None of the service or post-service medical reports characterized the wound as requiring debridement or involving prolonged infection.  The August 2012 VA examiner found that there was evidence of occasional loss of power, weakness, and lowered threshold of fatigue throughout that muscle group.  The Veteran also complained of some restrictions at work, but not an inability to keep up with work requirements.  As such, symptoms reflecting a "moderately-severe" or "severe" muscle injury pursuant to Diagnostic Code 5319 are not shown, and the corresponding higher ratings are not warranted. 

The "moderate" rating takes into consideration the functional loss due to pain and muscle spasms under 38 C.F.R. §§ 4.40 and 4.45.  The evidence shows that disability is manifested by subjective complaints of pain at the wound site without any associated limitation of motion.  When considering additional functional loss, however, an evaluation in excess of a "moderate" muscle injury is not warranted.  The Veteran has provided credible reports that his muscle injury causes him periodic pain, which impairs his movement during flare-ups (with exercise and stair climbing).  The Veteran was able to perform activities of daily living and work.  Under the standards set forth in DeLuca, a disability rating equating "moderately-severe" or "severe" muscle injury is not warranted for the disability manifested by right transversalis muscle strain for the period on and from August 2, 2012.  See 38 C.F.R. § 4.56. 

There is simply no indication of any joint restrictions, nerve involvement, or scars related to this disability.

The Board has considered assigning additional staged ratings.  At no time during the periods in question has the service-connected disability been manifested by symptoms so severe as to even approximate the criteria for even higher rating than the ones currently assigned.  Accordingly, further staged ratings are not warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Court has held that the threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

On review and as discussed, the rating criteria for the appellant's muscle strain describe the Veteran's disability level and symptomatology.  That is, the assigned evaluation considers the Veteran's level of disability of his muscle strain, and higher schedular evaluations are available if the disability picture were to more nearly approximate a greater level of disability.  Thus, as the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and referral for extraschedular evaluation is not in order.  Id.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application.  38 U.S.C.A. § 5107.


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a compensable rating for right transversalis muscle strain prior to August 2, 2012 is denied.

Entitlement to a rating in excess of 10 percent for right transversalis muscle strain on and from August 2, 2012 is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


